 Case 5:20-cv-01901-SK Document 20 Filed 02/23/21 Page 1 of 1 Page ID #:725


                                                       JS-6




                     UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA


DARRION GEE BROOMFIELD,                  CASE NO. 5:20-cv-1901-SK
                      Petitioner,
                                         JUDGMENT
                v.
JOSIE GASTELO,
                      Respondent.



      Pursuant to the Order Granting Respondent’s Motion to Dismiss First
Amended Petition, IT IS ADJUDGED that the petition for writ of habeas
corpus and this action under 28 U.S.C. § 2254 are dismissed for lack of
jurisdiction.

DATED: February 23, 2021
                                         STEVE KIM
                                         U.S. MAGISTRATE JUDGE
